Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                     April 15, 2016

The Court of Appeals hereby passes the following order:

A16A1383. DEVON HASLAM v. THE STATE.
A16A1384. DEVON HASLAM v. THE STATE.
A16A1385. DEVON HASLAM v. THE STATE.

       Devon Haslam was convicted of numerous offenses in three separate
indictments that were consolidated for trial. He filed a timely motion for new trial
from his convictions. On November 2, 2015, the trial court entered an order denying
Haslam’s motion for new trial. On December 4, 2015, Haslam filed a notice of appeal.
Because the notice of appeal referenced three separate case numbers, we docketed the
case numbers separately. We, however, lack jurisdiction to consider Haslam’s
appeals.
       A notice of appeal must be filed within 30 days after entry of the appealable
order. See OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is
an absolute requirement to confer jurisdiction on this Court. See Rowland v. State,
264 Ga. 872 (1) (452 SE2d 756) (1995). Because Haslam filed his notice of appeal
32 days after entry of the trial court’s order, his appeals are untimely. Accordingly,
we lack jurisdiction to consider these appeals, which are hereby DISMISSED.
    Because Haslam is represented by counsel, he is informed of the following in
accordance with Rowland, supra: These appeals have been dismissed because of your
counsel’s failure to file a timely notice of appeal. If you still wish to appeal, you may
request the trial court to grant an out-of-time appeal. If the trial court grants an out-of-
time appeal, you will have 30 days from that grant in which to instigate an appeal.
If the trial court denies your request for an out-of-time appeal, you may appeal that
denial by filing a notice of appeal within 30 days of the denial. If you no longer wish
to appeal your conviction, you need not do anything else.
      The Clerk of Court is directed to send a copy of this order to Haslam as well
as to Haslam’s attorney, who is also directed to send a copy to Haslam.



                                      Court of Appeals of the State of Georgia
                                                                           04/15/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.